REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Applicant's arguments filed on 08/31/2021 are deemed to be persuasive. Claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


 				        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625